DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 3-4, 6 have been amended, claim 5 has been cancelled, claims 11-12 have been withdrawn and claims 1-4, 6-12 are pending as amended on 07/12/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 07/12/21. In particular, claim 1 has been amended to include feature “with the provisio that, in at least one group Salt, the group A- represents the carboxylate ion (COO-).” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.      This application is a CON of 15/502,194 02/06/2017 PAT 10526528; 15/502,194 is a 371 of PCT/CN2014/000762 08/12/2014.

Response to Amendment
8.         Applicant's amendment filed on 07/12/21, has been fully considered and entered.

Response to Arguments
9.         Applicant's arguments with respect to rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 07/12/21, have been fully considered but are moot in view of amendment. Previous rejection has been withdrawn.
10.      Applicant's arguments with respect to rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Kao (GB 1288021) filed on 07/12/21, have been fully considered but are moot in view of amendment. Kao does not disclose amended features. Accordingly, previous rejections have been withdrawn.
11.       Applicant's arguments with respect to rejection of claims 1-3, 6-7, 10 under 35 U.S.C. 103 as being unpatentable over Weerasooriya (US 2013/0277276) in view of William (US 4138345), and claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya in view of William and Sandiford (US 4147211) filed on 07/12/21, have been fully considered but are moot in view of amendment. Prior arts do not disclose amended features. Accordingly, previous rejections have been withdrawn. 
12.       Applicants arguments regarding double patent rejection has been noted.However, filing of a terminal disclaimer cannot be held in abeyance since that filing "isnecessary for further consideration of the rejection of the claims" MPEP 804 (I) (B) (1). 

Scope of the Elected Invention
13.       Claims 1-4, 6-12 are pending in this application.  Claims 11-12 have been withdrawn in an amendment filed on 07/12/21. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-4, 6-10 directed to a composition and species of surfactant composition 3-7 listed in Table 1-3 of applicants specification, where the search extended to the claimed surfactant composition.

Double Patenting
14.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.       Claims 1-4, 6-7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10723936. instant claims and the patented claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the patented claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the instant claim of formula (II) is disclosed in the patented claim as cationic surfactant of formula (II) and the anionic surfactant as formula (I-1) to (I-4) of the instant claim is disclosed as anionic-nonionic surfactant of formula (I-2).
            Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10723936 in view of Sandiford (US 4147211).
             Regarding claims 8-9, patent claims do not disclose instantly claimed feature of polymers. 
          However, Sandiford discloses enhanced oil recovery composition comprising a water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide is 0.5 x 106 to 40 x 106 (column 4, lines -30, column 5, lines -41), encompassing instant claim range of 10,000,000 to 40,000,000, wherein the polymer is used to viscosify the fluid composition for oil recovery. 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify patented claims with water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range 
16.         Claims 1-4, 6-7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/899211. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the copending claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the copending claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the instant claim of formula (II) is disclosed in the copending claim as cationic surfactant of formula (II) and the anionic surfactant as formula (I-1) to (I-4) of the instant claim is disclosed as anionic-nonionic surfactant of formula (I-1) to (I-4).
           Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/899211 in view of Sandiford (US 4147211).
             Regarding claims 8-9, copending claims do not disclose instantly claimed feature of polymers. 
          However, Sandiford discloses enhanced oil recovery composition comprising a water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide is 0.5 x 106 to 40 x 106 (column 4, lines -30, 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify copending claims with water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide, as taught by Sandiford to viscosify the fluid composition for oil recovery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.       Claims 1-4, 6-7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/899229. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the copending claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the copending claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the instant claim of formula (II) is disclosed in the copending claim as cationic surfactant of formula (II) and the anionic surfactant as formula (I-1) to (I-4) of the instant claim is disclosed as anionic-nonionic surfactant of formula (I-1) to (I-4).
           Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/899229 in view of Sandiford (US 4147211).
       Regarding claims 8-9, copending claims do not disclose instantly claimed feature of polymers. 
          However, Sandiford discloses enhanced oil recovery composition comprising a water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide is 0.5 x 106 to 40 x 106 (column 4, lines -30, column 5, lines -41), encompassing instant claim range of 10,000,000 to 40,000,000, wherein the polymer is used to viscosify the fluid composition for oil recovery. 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify copending claims with water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide, as taught by Sandiford to viscosify the fluid composition for oil recovery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
18.         Claims 1-4, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, 13-14 of U.S. Patent No. 10526528. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the patented claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the patented claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the .

Claim Rejections - 35 USC § 103
19.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.       Claims 1-4, 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya (US 2013/0277276) in view of He (CN 103421174).
           Regarding claims 1-4, 6, Weerasooriya discloses a surfactant composition for the oil recovery comprising quaternary ammonium surfactant of the formula:


    PNG
    media_image1.png
    192
    400
    media_image1.png
    Greyscale




wherein R1 is C10-C150 alkyl, R2, R3, and R4 are independently C1-C10 alkyl, L1, L2, L3 and L4 are independently, a bond substituted or unsubstituted C1-C10 alkylene, R5 is hydrogen, and n is integer from 10 to 100, wherein the surfactant is used in an amount
of 0.1 wt% (para [0016], [0017], [0050]-[0055] [0102]; regarding instant claims cationic-
nonionic surfactant), encompasses instantly claimed quaternary ammonium surfactant. 
           Regarding X-, a halogen or hydroxide ion, since, Weerasooriya discloses quaternary ammonium surfactant, such quaternary ammonium implicitly teaches counter ion. It has been noted that Weerasooriya discloses, in the examples (para [0172]-[0173], the chloride appears as counter ion on the obvious variant or functionally equivalent quaternary ammonium surfactant. It would have been obvious to one with ordinary skill, in the art at the time of invention, to incorporate the chloride counter ion on the obvious variant or functionally equivalent quaternary ammonium surfactant.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
           Weerasooriya further discloses an anionic carboxylate co-surfactants of formula: 


in an amount of 1 wt% (para [0091], [0120]). Weerasooriya does not disclose instantly claimed anionic surfactant.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
             However, He discloses anionic carboxylate surfactant composition for the oil recovery in an amount of 0.1 to 1 wt% (para [0009], [0019]), wherein the anionic carboxylate surfactant has formula: 

wherein R is C8-C24 alkyl, m is alkali metal such as sodium, and m+n is 1-40 any integer (para [0011]-[0013]; read on formula I-2) and is functional equivalent to the anionic carboxylate co-surfactant of Weerasooriya for foaming and decreasing the interfacial tension between the injected surfactant flooding composition in the reservoir oil.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Weerasooriya with the aforementioned teachings of He to provide a surfactant composition comprising the 0.1 to 1 wt% of anionic carboxylate surfactant having formula: 

wherein R is C8-C24 alkyl, m is alkali metal such as sodium, and m+n is 1-40 any integer in order to use such composition in surfactant flooding for the oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a anionic carboxylate co-surfactant for the foaming and surfactant flooding. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to 
            Weerasooriya teaches quaternary ammonium surfactant in an amount of 0.1 wt% (para [0120]) and He teaches anionic carboxylate co-surfactant in an amount of 0.1 to 1 wt% (para [0019]), thus the weight ratio of quaternary ammonium surfactant and the alkoxy sulfate co-surfactant is 1:1-10. The instant claims 1, 6 molar ratio of cationic-nonionic surfactant to anionic surfactant is 1:0.01-100, which is equivalent to weight ratio of 1:4.28 based on 0.2:1 molar ratio of composition 3-1 in table 1-3 of instant specification considering the calculated molecular weight 1207 of cationic-nonionic surfactant and calculated molecular weight 1033 of anionic surfactant. Thus, the combination of Weerasooriya and He encompasses the claimed ratio, a prima facie case of obviousness exists. 
             Regarding claim 7, Weerasooriya includes the features of claim 1 above. Weerasooriya further discloses a flooding composition for tertiary oil recovery, wherein total surfactant concentration in aqueous, e.g. water composition is from about 0.05 wt% to about 10 wt% (para [0002], [0045], [0100]), fall into instant claim range of from 0.001-10 wt%.
             Regarding claim 10, Although Weerasooriya discloses in some embodiments the alkali agent (para [0129]), Weerasooriya does not disclose alkali agent in other embodiments (please See entire Weerasooriya). 
22.         Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya in view of He as applied to claims 1, 7 above, and further in view of Sandiford (US 4147211).
Weerasooriya includes features of claims 1, 7 above.
          Regarding claims 8-9, Weerasooriya discloses water soluble viscosity enhancing polymer such as hydrolyzed anionic polyacrylamide but does not disclose instantly claimed cationic polyacrylamide. 
          However, Sandiford discloses enhanced oil recovery composition comprising a water soluble polyacrylamide such as such as hydrolyzed cationic polyacrylamide and functionally equivalent anionic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide is 0.5 x 106 to 40 x 106 (column 4, lines -30, column 5, lines -41), encompassing instant claim range of 10,000,000 to 40,000,000. 
        It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the hydrolyzed cationic polyacrylamide of the claim in the composition of Weerasooriya because Sandiford teaches that the claimed hydrolyzed cationic polyacrylamide and the hydrolyzed anionic polyacrylamide of Sandiford are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Sandiford discloses hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide is 0.5 x 106 to 40 x 106 (column 4, lines -30, column 5, lines -41), encompassing instant claim range of 10,000,000 to 40,000,000 a prima facie case of obviousness exist. 

Conclusion
23.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768